USCA11 Case: 21-13797     Date Filed: 08/30/2022    Page: 1 of 26




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13797
                   ____________________

JANEMARIE CRIDER,
TUCKER ANDERSON,
                                             Plaintiffs-Appellees,
versus
ANITA WILLIAMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
                Docket No. 2:20-cv-01518-SGC
                   ____________________
USCA11 Case: 21-13797           Date Filed: 08/30/2022       Page: 2 of 26




2                         Opinion of the Court                    21-13797


Before JORDAN and ROSENBAUM, Circuit Judges, and SCHLESINGER,*
District Judge.
PER CURIAM:
        Plaintiffs-Appellants Janemarie Crider and Tucker Anderson
(together, “Parents”) appeal the district court’s grant of qualified
immunity to Defendant-Appellee Anita Williams, a social worker
who allegedly lied to Alabama and Tennessee courts to obtain ju-
risdiction necessary to remove the Parents’ child from them. The
Parents also appeal the district court’s ostensible decision to decline
supplemental jurisdiction over their state-law claims against Wil-
liams.
       After careful consideration of the record and with the benefit
of oral argument, we conclude that the Parents’ complaint suffi-
ciently alleges clearly established violations of Fourteenth Amend-
ment procedural-due-process rights and the Fourth Amendment
right to be free from malicious prosecution, and that the district
court had original diversity-of-citizenship jurisdiction over the Par-
ents’ state-law claims, so declining supplemental jurisdiction over
them wasn’t an option. For these reasons, we vacate and remand
for further proceedings.




* The Honorable Harvey Schlesinger, United States District Judge for the Mid-
dle District of Florida, sitting by designation.
USCA11 Case: 21-13797             Date Filed: 08/30/2022         Page: 3 of 26




21-13797                   Opinion of the Court                                3

                                      I. 1
       The Parents have a minor child (the “Child”) born in 2015 in
Knoxville, Tennessee, where the Parents lived. Around January 25,
2016, the Parents and the Child traveled to Blount County, Ala-
bama, for an extended stay with Anderson’s mother in her guest
home.
        Several weeks later, on March 18, 2016, the Blount County
Department of Human Resources (“BCDHR”) received a report
that the Parents were smoking marijuana and had been arrested
before on drug charges. Williams, an investigator with the Ala-
bama Department of Human Resources, went to Anderson’s
mother’s home the same day, to look into the allegations. After
speaking with the Parents and seeing the Child, Williams recorded
in her notes that the Child had no obvious bruises and appeared
healthy. She also noted that, according to Anderson, the Parents
lived in Tennessee but had been in Alabama for about three to four
months.
     Five days after Williams’s visit, on March 23, the Parents
went back to Knoxville with their Child. So when Williams


1 Because the district court granted Williams qualified immunity after she
raised the issue in a Rule 12(b)(6), Fed. R. Civ. P., motion to dismiss, for pur-
poses of our review, we must accept the Parents’ allegations as true and draw
all reasonable inferences from them in their favor. See Lotierzo v. Woman’s
World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). We therefore take
the following background from the Parents’ Second Amended Complaint.
The actual facts may or may not be as alleged and repeated here.
USCA11 Case: 21-13797            Date Filed: 08/30/2022        Page: 4 of 26




4                         Opinion of the Court                      21-13797

returned to Anderson’s mother’s home the next day, she did not
find them there. Instead, Anderson’s mother told Williams that the
Parents and Child had gone back to Knoxville. At the empty guest
home, Williams found a note apparently left for her by Anderson,
confirming the family had returned to Tennessee. 2
       Williams then contacted the Knox County, Tennessee, De-
partment of Child and Family Services (“DCFS”) on March 29 to
obtain information about the Child. That office informed her that
it had no current case involving the family and that if she had con-
cerns about the Child’s welfare, she should contact DCFS’s intake
department.
       Williams chose a different route.
      Two days after her conversation with DCFS, on March 31,
2016, Williams instead filed a Petition for Dependency3 for the
Child in the Juvenile Court of Blount County. She alleged that
BCDHR had received information that the Parents were smoking


2 Williams attested in the petition for dependency she later filed in Blount
County, see infra, that Anderson had advised her during her visit the week
before that he was getting ready for work and asked her if she could return the
next week.
3 A petition for dependency is an allegation that a child should be declared a
“dependent,” meaning generally that the child has experienced abuse or ne-
glect, or the child does not have a proper caregiver. See Ala. Code § 12-15-
102(8) (defining “dependent child”). Anyone over 18 who “has knowledge of
the facts alleged or is informed of them and believes that they are true” may
file a petition for dependency. Id. § 12-15-121(a).
USCA11 Case: 21-13797        Date Filed: 08/30/2022      Page: 5 of 26




21-13797                Opinion of the Court                         5

marijuana, the Child “had not been vaccinated or taken to a doctor
since he was six weeks old” (though not that the Child had any ill-
ness or immediate need for medical attention), the Parents were
“swingers,” and Crider suffered from various physical and mental-
health conditions. Williams acknowledged in the Petition that the
family no longer resided in Blount County, but she alleged that she
had “received additional information that the family was avoiding
[the Alabama Department of Human Resources], claiming that
they had moved back to Knoxville, Tennessee, but were actually
staying in Cullman[, Alabama] with the paternal grandfather[.]”
        According to the Parents’ allegations, Williams misrepre-
sented the whereabouts of the Child so that the court would have
jurisdiction over the Petition. To explain why the Child’s location
at that time and in the preceding months was important, we briefly
summarize relevant Alabama law: An Alabama court generally has
jurisdiction to make an initial child custody determination only if
(1) Alabama is the “home state” of the child on the date the pro-
ceeding commences; or (2) Alabama was the “home state” of the
child within six months before the date the proceeding com-
mences, and the child is absent from Alabama but a parent contin-
ues to live in Alabama. Ala. Code § 30-3B-201(a)(1). Significantly,
Alabama law defines “home state” as follows: “The state in which
a child lived with a parent or a person acting as a parent for at least
six consecutive months immediately before the commencement of
a child custody proceeding.” Id. § 30-3B-102(7) (emphasis added).
USCA11 Case: 21-13797          Date Filed: 08/30/2022      Page: 6 of 26




6                        Opinion of the Court                   21-13797

       With that in mind, we return to the Parents’ allegations.
The same day Williams filed the Petition for Dependency, the Ju-
venile Court of Blount County entered an Order for Temporary
Shelter Care and Continuation of Hearing. This Order (“Initial Or-
der”), which is not in the record, ordered temporary physical and
legal custody of the Child in BCDHR, pending a hearing on April
1, 2016. But April 1 came and went without a hearing.
        Instead, in early April, Williams traveled to Knoxville and
attempted to seize the Child from the Parents. But police in Knox-
ville told her that she needed a Tennessee court order to do that.
     So on April 5, Williams appeared ex parte before a Knox
County Juvenile Court judge and asked for an order enforcing the
Alabama Initial Order and giving her authority to seize the Child.
The Tennessee judge asked Williams if the Child had lived in Ala-
bama for six months. Williams replied that, “as far as [her]
knowledge[,] the [C]hild did.”
        We pause briefly to explain that the Tennessee judge asked
this question to determine whether the Alabama court had had ju-
risdiction to enter the Initial Order, which Williams sought to en-
force in Tennessee. Tennessee law specifically requires that the
person petitioning the court to enforce an out-of-state custody or-
der state the basis for the out-of-state court’s jurisdiction by saying
“[w]hether the court that issued the determination identified the
jurisdictional basis it relied upon in exercising jurisdiction and, if so,
what the basis was,” among other requirements. Tenn. Code § 36-
6-232.
USCA11 Case: 21-13797            Date Filed: 08/30/2022         Page: 7 of 26




21-13797                   Opinion of the Court                               7

       Based on Williams’s representation that the Child had lived
in Alabama for six months, the judge signed an Attachment Pro
Corpus Order. That allowed Williams to seize the Child from the
Parents in Tennessee, which she did. Then Williams took the
Child to Alabama. There the Child remained for over a year in
foster care, until December 2017, when the Child was placed with
Crider’s parents in Tennessee. Meanwhile, the Petition for De-
pendency filed by Williams was dismissed in May 2019.
       The Parents, along with Crider’s parents, filed suit in Octo-
ber 2020 against Williams. They alleged (1) a claim under § 1983
for violating the Parents’ Fourteenth Amendment procedural due-
process rights by depriving them of “care, custody, control, and re-
ligious upbringing of their child” without due process; (2) a claim
under §1983 for the constitutional tort of malicious prosecution un-
der the Fourth Amendment; 4 (3) malicious prosecution under Ala-
bama law; and (4) abuse of process under Alabama law.
       The district court dismissed Crider’s parents from the suit
for lack of standing (a holding the Parents do not appeal), dismissed
the Parents’ § 1983 claims based on qualified immunity, and osten-
sibly declined to exercise supplemental jurisdiction over the state-
law claims.


4 While the Parents did not explicitly plead a Fourth Amendment claim, their
allegations can reasonably be read as pleading a § 1983 malicious-prosecution
claim, which the district court did. The parties also litigated such a claim, so
we will address it.
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 8 of 26




8                      Opinion of the Court                 21-13797

                                 II.
       We review de novo a district court’s order of dismissal, ac-
cepting the allegations in the complaint as true and construing
them in the light most favorable to the plaintiff. Mesa Valderrama
v. United States, 417 F.3d 1189, 1194 (11th Cir. 2005).
       We review a district court’s decision to decline supple-
mental jurisdiction for abuse of discretion. Parker v. Scrap Metal
Processors, Inc., 468 F.3d 733, 738 (11th Cir. 2006). But we review
de novo whether the district court had original jurisdiction over
those claims, thereby obviating the need to determine supple-
mental jurisdiction. See McElmurray v. Consol. Gov’t, 501 F.3d
1244, 1250 (11th Cir. 2007).
                                 III.
        On appeal, the Parents argue that Williams is not entitled to
qualified immunity on their federal claims and that the district
court was wrong to decline supplemental jurisdiction over their
state-law claims because the court enjoyed original diversity juris-
diction over the claims. Williams argues for the first time on appeal
that she is entitled to Eleventh Amendment immunity. We begin
there.
A.    Eleventh Amendment Immunity
       The Eleventh Amendment provides, “The Judicial power of
the United States shall not be construed to extend to any suit in law
or equity, commenced or prosecuted against one of the United
States by Citizens of another State, or by Citizens or Subjects of any
USCA11 Case: 21-13797          Date Filed: 08/30/2022      Page: 9 of 26




21-13797                 Opinion of the Court                           9

Foreign State.” U.S. Const. amend. XI. It insulates a state from suit
brought by individuals in federal court unless the state either con-
sents to suit or waives its Eleventh Amendment immunity. Ste-
vens v. Gay, 864 F.2d 113, 114 (11th Cir. 1989). The Eleventh
Amendment also bars suits for damages against state officials acting
in their official capacities when the state is the real party in interest.
Id. Because the application of the Eleventh Amendment deprives
the Court of jurisdiction, the immunity can be raised for the first
time on appeal. Doe v. Moore, 410 F.3d 1337, 1349 (11th Cir. 2005).
        Williams argues that the Parents have sued her in her official
capacity because the complaint failed to specify in which capacity
Williams was sued and because Williams undertook, in her official
capacity, the actions about which the Parents complain. Based on
this theory, Williams asserts that she is entitled to Eleventh
Amendment immunity. For their part, the Parents argue that they
have sued Williams in her individual capacity only and that their
suit is not one against the state.
       Williams cites Seventh Circuit precedent for the proposition
that a “suit against a state official which does not indicate whether
the official is sued in his or her official or individual capacity will be
construed as a suit against the official in his or her official capacity
and therefore barred by the Eleventh Amendment if damages are
sought.” Defendant-Appellee’s Br. at 12 (citing Yeksigian v. Nappi,
900 F.2d 101 (7th Cir. 1990) and Meadows v. Indiana, 854 F.2d 1068
(7th Cir. 1988)).
USCA11 Case: 21-13797        Date Filed: 08/30/2022      Page: 10 of 26




10                      Opinion of the Court                  21-13797

      But even if that’s an accurate statement of Seventh Circuit
precedent, we have a different rule. And our prior-precedent rule
requires us to apply our own rule. See Scott v. United States, 890
F.3d 1239, 1257 (11th Cir. 2018).
       We have explained that “[w]hen it is not clear in which ca-
pacity the defendants are sued, the course of proceedings typically
indicates the nature of the liability sought to be imposed.” Young
Apartments, Inc. v. Town of Jupiter, 529 F.3d 1027, 1047 (11th Cir.
2008) (citation and quotation marks omitted). When we consider
the course of proceedings, we account for factors like “the nature
of [the] plaintiff’s claims, requests for compensatory or punitive
damages, and the nature of any defenses raised in response to the
complaint, particularly claims of qualified immunity which serve
as an indicator that the defendant had actual knowledge of the po-
tential for individual liability.” Id. (emphasis added). Ensuring that
the defendant gets “sufficient notice” about the capacity in which
she is sued is our “main concern.” Id.
        Here, even though the Parents did not specify in their com-
plaint the capacity in which they were suing Williams, Williams
raised the defense of qualified immunity. The qualified-immunity
defense is available to only state officers sued in their individual ca-
pacity. So Williams’s invocation of that defense shows that she had
sufficient notice that she was being sued in her individual capacity.
See id.
      We are also unpersuaded by Williams’s argument that the
Parents necessarily sued her in her official capacity because the
USCA11 Case: 21-13797        Date Filed: 08/30/2022      Page: 11 of 26




21-13797                Opinion of the Court                          11

Parents complained about actions Williams took in her official ca-
pacity. Section 1983 provides a cause of action for deprivations
caused by officials acting “under color of law.” See 42 U.S.C. §
1983; see also Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303
(11th Cir. 2001) (“A person acts under color of state law when he
acts with authority possessed by virtue of his employment with the
state.”). So under § 1983, the Parents can state a claim only if they
complain of “official” acts that Williams took. As the Supreme
Court has explained, there is a difference between “the capacity in
which the state officer is sued, [and] the capacity in which the of-
ficer inflicts the alleged injury.” Hafer v. Melo, 502 U.S. 21, 26
(1991). Just because an officer inflicts an injury in her official capac-
ity does not mean that any suit brought against her for that injury
must be considered a suit against her in her official capacity. See
id. Just like the defendant’s theory that the Supreme Court rejected
in Hafer, Williams’s “theory would absolutely immunize state of-
ficials from personal liability for acts within their authority and nec-
essary to fulfilling governmental responsibilities.” Id. at 28.
        We hold that Williams is not entitled to Eleventh Amend-
ment immunity. The district court had—and this Court has—ju-
risdiction.
B.     Qualified Immunity
      Title 42 U.S.C. § 1983 provides a cause of action against a
person acting under color of state law when that person deprives
another of a federal statutory or constitutional right. But govern-
ment officials performing “discretionary functions” are entitled to
USCA11 Case: 21-13797       Date Filed: 08/30/2022     Page: 12 of 26




12                     Opinion of the Court                 21-13797

qualified immunity from § 1983 claims “unless their conduct vio-
lates ‘clearly established statutory or constitutional rights of which
a reasonable person would have known.’” Dalrymple v. Reno, 334
F.3d 991, 994 (11th Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730,
739 (2002)). To overcome qualified immunity, the plaintiff must
show both that (1) the defendant violated a constitutional right,
and (2) this right was clearly established at the time of the alleged
violation. Khoury v. Miami-Dade Cnty. Sch. Bd., 4 F.4th 1118, 1126
(11th Cir. 2021).
      Our analysis proceeds in two parts. First, we discuss
whether the Parents have pled sufficient allegations that, if true,
could establish that Williams violated their constitutional rights—
under the Fourteenth and Fourth Amendments. Second, because
we conclude they did, we consider whether the rights violated
were clearly established when Williams allegedly violated them.
      1.     Williams violated the Parents’ constitutional rights.
       Here, the Parents have successfully pled violations of both
their Fourteenth Amendment procedural-due-process rights and
their Fourth Amendment right to be free from malicious prosecu-
tion. We take each in turn.
             a.     Procedural Due Process
       First, the Parents pled that Williams violated their proce-
dural-due-process rights under the Fourteenth Amendment. A vi-
olation of procedural due process may support a suit under § 1983.
Maddox v. Stephens, 727 F.3d 1109, 1118 (11th Cir. 2013). The
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 13 of 26




21-13797                Opinion of the Court                        13

Fourteenth Amendment prohibits states from “depriv[ing] any per-
son of life, liberty, or property, without due process of law.” U.S.
Const. amend. XIV. Parents have a “constitutionally protected lib-
erty interest in the care, custody and management of their chil-
dren.” Doe v. Kearney, 329 F.3d 1286, 1293 (11th Cir. 2003); see
also Troxel v. Granville, 530 U.S. 57, 66 (2000) (plurality opinion)
(“The liberty interest at issue in this case—the interest of parents in
the care, custody, and control of their children—is perhaps the old-
est of the fundamental liberty interests recognized by this Court.”).
So parents cannot be deprived of the liberty interest in the care,
custody, and management of their children without due process of
law. See Santosky v. Kramer, 455 U.S. 745, 753–54 (1982) (“[P]er-
sons faced with forced dissolution of their parental rights have a . .
. critical need for procedural protections . . . .”).
        The Parents sufficiently pled that they were deprived of the
care, custody, and management of the Child without due process
of law. According to their allegations, the Parents were deprived
of custody of their Child for almost two years. And that depriva-
tion was possible only because of Williams’s alleged lies about ju-
risdictional facts to courts in two states. Due process of law may
be lacking when proceedings are based on false statements. See,
e.g., Johnston v. Borders, 36 F.4th 1254, 1272 (11th Cir. 2022) (con-
cluding that employee’s allegations that she was fired because of
false statements about her could state a procedural-due-process
claim); Brown v. Wainwright, 785 F.2d 1457, 1458 (11th Cir. 1986)
(finding a procedural-due-process violation when prosecutor
USCA11 Case: 21-13797       Date Filed: 08/30/2022     Page: 14 of 26




14                     Opinion of the Court                 21-13797

knowingly allowed false testimony at trial and relied on it in closing
argument).
       If the Parents’ allegations are accurate—that Williams lied
to courts in two states to allow those courts to incorrectly believe
they had jurisdiction to order that the Child be taken from them—
the Child was removed from the Parents based on Williams’s false
statements. That action constitutes an “interference” with the Par-
ents’ “liberty interests” in the “care, custody, and management” of
the Child without due process, in violation of the Fourteenth
Amendment. Maddox, 727 F.3d at 1118–19.
             b.     Malicious Prosecution in Violation of the
                    Fourth Amendment
       The Parents also sufficiently pled that Williams violated
their Fourth Amendment right to be free from malicious prosecu-
tion. We have recognized that there is a “right under the Fourth
Amendment to be free from an unreasonable seizure as a result of
a malicious prosecution.” Williams v. Aguirre, 965 F.3d 1147, 1157
(11th Cir. 2020). To establish such a claim, the Parents “must prove
both ‘a violation of [their] Fourth Amendment right to be free of
unreasonable seizures’ and ‘the elements of the common law tort
of malicious prosecution.’” Aguirre, 965 F.3d at 1157 (quoting Paez
v. Mulvey, 915 F.3d 1276, 1285 (11th Cir. 2019)). Here, the Parents
have done both.
      We start with the Fourth Amendment violation. An unrea-
sonable seizure in violation of the Fourth Amendment occurs
when a person is seized without probable cause. See Paez, 915 F.3d
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 15 of 26




21-13797                Opinion of the Court                        15

at 1285. And an officer who lies to obtain the requisite process to
bring about the seizure does not have probable cause that the sei-
zure is valid. Id. at 1287 (“Intentional or reckless material misstate-
ments or omissions in a warrant affidavit thus could violate the
Fourth Amendment.”); see also Aguirre, 965 F.3d at 1165–66 (ex-
plaining that dispute of material fact as to whether officers lied in
arrest warrant precluded summary judgment on whether probable
cause supported arrest). The Parents have sufficiently pled that
Williams lied (and therefore did not have probable cause) when she
filed the Petition for Dependency in Alabama and enforced it in
Tennessee, ultimately causing an unreasonable seizure of the
Child.
        At oral argument, Williams’s counsel raised for the first time
the argument that, taking the Parents’ allegations as true, Williams
violated only the Child’s Fourth Amendment rights, not the Par-
ents’, so the Parents lack standing to raise the claim. We address
this argument because, if Williams is correct that the Parents lack
Article III standing, that would deprive us of jurisdiction. Elend v.
Basham, 471 F.3d 1199, 1204 (11th Cir. 2006).
        While Williams may be correct that, generally, a “Fourth
Amendment child-seizure claim belongs only to the child, not to
the parent,” Southerland v. City of New York, 680 F.3d 127, 143 (2d
Cir. 2012), the Parents’ seizure allegations come within the context
of a Fourth Amendment malicious-prosecution claim. To have Ar-
ticle III standing at this stage, then, the Parents must allege an in-
jury in fact, causation, and redressability all connected to
USCA11 Case: 21-13797       Date Filed: 08/30/2022     Page: 16 of 26




16                     Opinion of the Court                 21-13797

Williams’s alleged malicious prosecution of the Petition for De-
pendency and subsequent child-custody case against the Parents.
See, e.g., Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996
(11th Cir. 2020).
       They have alleged all three. The Parents have alleged an
injury in the form of deprivation of their right to care, custody, and
management of the Child, along with the pain and suffering that
the time apart caused. This injury may be “intangible,” id., but it
does not lack concreteness such that their claims do not form an
Article III case or controversy. The Parents have also sufficiently
alleged that Williams’s alleged lies caused this injury, and they have
permissibly asserted money damages would redress it. They have
therefore sufficiently established Article III standing for their
Fourth Amendment malicious-prosecution claim.
        Whether the Parents may ultimately fail to fully prove their
malicious-prosecution claim because the Child was seized instead
of the Parents—an issue we do not now resolve—does not compel
a different result at this point. The Fourth Amendment seizure is
an element—that is, it goes to the merits—of the Parents’ mali-
cious-prosecution claim. So the “standing” that Williams argues
the Parents lack is more like the type of Fourth Amendment “stand-
ing” that we and the Supreme Court have explicitly distinguished
from Article III standing. See United States v. Ross, 963 F.3d 1056,
1057 (11th Cir. 2020) (en banc); Byrd v. United States, 138 S. Ct.
1518, 1530 (2018). Fourth Amendment “standing” “is not distinct
USCA11 Case: 21-13797        Date Filed: 08/30/2022      Page: 17 of 26




21-13797                Opinion of the Court                         17

from the merits,” Byrd, 138 S. Ct. at 1530, is not jurisdictional, and
can therefore be waived. Ross, 963 F.3d at 1066.
       And Williams waived the merits issue here. We have re-
peatedly declined to entertain arguments raised for the first time
on appeal, especially when they are raised only at oral argument.
See, e.g., Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331
(11th Cir. 2004) (collecting cases); United States v. Levy, 379 F.3d
1241, 1242 (11th Cir. 2004) (refusing to “entertain new issue” when
party did not “timely raise it in his initial brief on appeal”). Here,
at oral argument, the Parents asserted their intention to replead
upon remand to bring a Fourth Amendment claim on the Child’s
behalf. We leave to be resolved on remand whether such an
amendment is necessary or warranted.
        Williams argues that no constitutional violation occurred—
under either the Fourteenth or Fourth Amendments—because,
even taking the Parents’ allegations as true, Williams lied about ju-
risdictional facts only, not about her basis to believe that it was nec-
essary to remove the Child from the Parents. Neither our caselaw
nor logic provides a basis for such an arbitrary distinction when a
lie in either category caused the same result: the unlawful removal
of the Child from the Parents. Williams also identifies no reason
why the difference matters. Indeed, it doesn’t. The Child could
not have been ordered taken if the Tennessee court lacked jurisdic-
tion. Nor is this just a theoretical matter. The Tennessee judge’s
question about the Child’s length of residence in Alabama shows
that the Tennessee judge wouldn’t have issued the Attachment Pro
USCA11 Case: 21-13797       Date Filed: 08/30/2022     Page: 18 of 26




18                     Opinion of the Court                 21-13797

Corpus Order had Williams truthfully answered his question about
the Child’s length of residence in Alabama.
        “[J]urisdiction refers to a court’s inherent power to hear a
case[.]” Pro. Ins. Corp. v. Sutherland, 700 So. 2d 347, 351 (Ala.
1997). And both Alabama and Tennessee have strict rules on when
their courts have jurisdiction to institute child-dependency pro-
ceedings. See, e.g., Ala. Code § 30-3B-201; Tenn. Code § 36-6-216.
A proceeding maintained in contravention of those jurisdictional
rules because of false statements to the court isn’t less procedurally
unfair to parents than one where someone has lied about substan-
tive facts. In both instances, parents have been deprived of the pro-
cesses set out in the states’ statutes and cannot rely on them. So
there is no distinction for due-process or probable-cause purposes
between lying about jurisdictional facts and lying about substantive
facts. Either can result in a constitutional violation when the out-
come is the deprivation of a parent’s custody of her child.
       The complaint also sufficiently alleges facts that would es-
tablish a malicious-prosecution claim. The elements of a mali-
cious-prosecution claim are (1) an action or proceeding instituted
without probable cause; (2) where “the ‘motive in instituting’ the
suit ‘was malicious’”; and (3) in which there was an acquittal or dis-
charge of the accusation. Thompson v. Clark, 142 S. Ct. 1332, 1338
(2022). The Supreme Court has noted that “malicious” “was often
defined in this context as without probable cause and for a purpose
other than bringing the defendant to justice.” Id. at 1338.
USCA11 Case: 21-13797          Date Filed: 08/30/2022        Page: 19 of 26




21-13797                  Opinion of the Court                            19

       The Parents alleged facts that, if proven, would support each
of these elements. First, Williams instituted the Petition for De-
pendency in Alabama and then continued the child-welfare case by
enforcing the Initial Order in Tennessee. Second, according to the
allegations, she did so with malice and without probable cause (as
we have discussed) because she lied to the court so it believed it
had jurisdiction when it allegedly did not. 5 See Grider v. City of
Auburn, 618 F.3d 1240, 1258–59 (11th Cir. 2010) (explaining that
under Alabama law, intentional acts like fabricating evidence can
satisfy the malice element); see also Delchamps, Inc. v. Bryant, 738
So. 2d 824, 833 (Ala. 1999) (“[A] a reckless act taken by one without
information leading to a bona fide belief justifies a finding of an ab-
sence of probable cause, from which malice can be inferred.”).
Third, the proceeding ultimately terminated in the Parents’ fa-
vor—the Petition for Dependency was dismissed. See Thompson,
142 S. Ct. at 1335 (dismissal of criminal case was enough to show
“favorable termination” for purposes of malicious prosecution
claim); Laskar v. Hurd, 972 F.3d 1278, 1295 (11th Cir. 2020) (same),
cert. denied, 142 S. Ct. 1667 (2022). These facts are enough to plead
the elements of malicious prosecution.



5 As the Supreme Court has not had occasion to further opine on the meaning
of “a purpose other than bringing the defendant to justice,” Thompson, 142 S.
Ct. at 1338 n.3, we fill the gap with our own precedent. Under that, we look
to Alabama law to determine the meaning of “malice” in this context. See
Grider v. City of Auburn, 618 F.3d at 1256.
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 20 of 26




20                      Opinion of the Court                 21-13797

       In short, the Parents pled sufficient allegations that, if true,
could establish that Williams violated their Fourth Amendment
right to be free of malicious prosecution.
       2.     The Parents’ rights were clearly established when
              Williams acted
        Finding a constitutional violation does not end our analysis.
Williams would still be entitled to qualified immunity if, at the time
of Williams’s challenged actions, the law had not “clearly estab-
lished” those actions as violations of the Parents’ constitutional
rights.
       A “clearly established right” is “one that is sufficiently clear
that every reasonable official would have understood that what he
is doing violates that right.” Mullenix v. Luna, 577 U.S. 7, 11 (2015)
(internal quotation marks omitted). The Supreme Court “do[es]
not require a case directly on point” for a right to be clearly estab-
lished, “but existing precedent must have placed the statutory or
constitutional question beyond debate.” Ashcroft v. al-Kidd, 563
U.S. 731, 741 (2011). “In other words, immunity protects all but
the plainly incompetent or those who knowingly violate the law.”
White v. Pauly, 580 U.S. 73, 137 S. Ct. 548, 551 (2017) (emphasis
added) (internal quotation marks omitted).
       We have “identified three different ways a plaintiff can show
that the state of the law gives officials fair warning of a clearly es-
tablished right.” Corbitt v. Vickers, 929 F.3d 1304, 1312 (11th Cir.
2019). First, the plaintiff can “show that a materially similar case
has already been decided.” Id. (internal quotation marks omitted).
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 21 of 26




21-13797                Opinion of the Court                        21

Second, the plaintiff can “show that a broader, clearly established
principle should control the novel facts of a particular situation.”
Id. (internal quotation marks omitted). Third, the plaintiff can
“show that her case fits within the exception of conduct which so
obviously violates [the] [C]onstitution that prior case law is unnec-
essary.” Id. (internal quotation marks omitted).
        We hold that the constitutional violations, both under the
Fourth and Fourteenth Amendments, were clearly established.
Even though we have not decided a case with facts identical to
these, a “broader, clearly established principle . . . control[s] the
novel facts of [each] particular situation.” Corbitt, 929 F.3d at 1312.
That relevant “broader, clearly established principle,” id., is that
making material false statements to a court, which, by definition,
are necessary to obtain process to remove a child from his parents,
violates due process, and engaging in that same conduct to obtain
process to seize someone violates the right to be free from unrea-
sonable seizures and establishes the underlying federal component
of a claim of the right to be free from malicious prosecution.
              a.     Procedural Due Process
        It was clearly established at the time of Williams’s alleged
lies that lying to the courts about jurisdictional facts to remove the
Child from the Parents would violate the Parents’ procedural-due-
process rights. As we’ve mentioned, the Supreme Court has held
that parents have a strong liberty interest in the care, custody, and
control of their children. Indeed, that interest is “perhaps the oldest
of the fundamental liberty interests recognized by th[e Supreme]
USCA11 Case: 21-13797      Date Filed: 08/30/2022     Page: 22 of 26




22                     Opinion of the Court               21-13797

Court.” Troxel, 530 U.S. at 65. And because parents have that
“fundamental liberty interest,” the Court has made clear that offi-
cial interference with it must come with “fundamentally fair pro-
cedures.” Santosky, 455 U.S. at 753, 754.
       It was also clearly established when Williams acted that
there can be no “fundamentally fair procedure” when the proce-
dure is based on false statements. The Supreme Court has long
held that convictions obtained through false evidence violate the
defendant’s right to procedural due process. Napue v. Illinois, 360
U.S. 264, 269 (1959). And we have held similarly in other, quasi-
criminal contexts. Monroe v. Thigpen, 932 F.2d 1437, 1442 (11th
Cir. 1991) (finding a due-process violation where parole board re-
lied on false information to deny parole).
       That Williams instituted and pursued a child-welfare pro-
ceeding against the Parents rather than a criminal case is not
enough to render the principle not clearly established, given the
Supreme Court’s continued emphasis on the paramount im-
portance of parents’ fundamental liberty interest in raising their
children. These precedents would put any reasonable child-wel-
fare officer on notice that lying to a court to pursue child-welfare
proceedings and ultimately remove the Child from the Parents for
almost two years would violate the Parents’ right to procedural
due process. See Mercado v. City of Orlando, 407 F.3d 1152, 1159
(11th Cir. 2005) (“The reasoning, though not the holding of prior
cases can also send the same message to reasonable officers in novel
factual situations.” (internal quotation marks omitted)).
USCA11 Case: 21-13797        Date Filed: 08/30/2022      Page: 23 of 26




21-13797                Opinion of the Court                         23

               b.    Malicious Prosecution in Violation of the
                     Fourth Amendment
        At the time of Williams’s alleged lies, the law had also clearly
established that lying to the courts about material facts—which, of
course, lies necessary to establish the courts’ jurisdiction certainly
are—to seize the Child from the Parents would result in an unrea-
sonable seizure, thereby laying the basis for a malicious-prosecu-
tion claim, provided that the elements of the state tort were estab-
lished.
       We have held far earlier than Williams engaged in her ac-
tions here that “the law [is] clearly established . . . that the Consti-
tution prohibits a police officer from knowingly making false state-
ments in an arrest affidavit about the probable cause for an arrest
in order to detain a citizen . . . if such false statements were neces-
sary to the probable cause.” Aguirre, 965 F.3d at 1168–69 (quoting
Jones v. Cannon, 174 F.3d 1271, 1284 (11th Cir. 1999)). We have
already explained why Williams’s false statements about jurisdic-
tion were “necessary” to the courts’ determinations here. And
though this precedent concerns an arrest affidavit in the criminal
context, we think it similar enough to the Petition for Dependency
here in the child-custody context that a “reasonable official would
have understood that” it would apply here as well. Mullenix, 577
U.S. at 11. Again, the clearly established law that police officers
may not lie in arrest warrants to obtain process to seize people was
enough to give Williams “notice” that her actions would violate
USCA11 Case: 21-13797         Date Filed: 08/30/2022      Page: 24 of 26




24                       Opinion of the Court                   21-13797

the Parents’ constitutional rights. See Mercado, 407 F.3d at 1159
(11th Cir. 2005).
        And the fact that the Fourth Amendment claim may ulti-
mately belong to the Child and not the Parents is also not enough
to say that the violation was not clearly established because “un-
certainty as to the eventual plaintiff’s standing to bring suit, no mat-
ter how objectively reasonable at the time of the conduct in ques-
tion, cannot be the basis for qualified immunity.” Triad Assocs.,
Inc. v. Robinson, 10 F.3d 492, 498–99 (7th Cir. 1993). In Triad, the
defendant public official sought to argue that he was entitled to
qualified immunity because, even if he had committed intentional
discrimination, it was not clearly established that a white-owned
corporation could be a plaintiff in a discrimination lawsuit. Id. at
498. The court disagreed because “the appropriate focus in a qual-
ified immunity analysis is the legality of the conduct of the public
official, not the obviousness of his liability to the ultimate plaintiff.”
Id. at 499. Put another way, the Seventh Circuit held that whether
a particular plaintiff has the right to pursue a claim is a merits ques-
tion, not a part of the second prong of the qualified-immunity anal-
ysis.
       So too here. That it may ultimately be the Child who has
the redressable right for his unreasonable seizure, rather than the
Parents, does not make Williams’s alleged actions—lying to two
courts to carry out the seizure—any more “reasonable.” al-Kidd,
563 U.S. at 743.
USCA11 Case: 21-13797        Date Filed: 08/30/2022     Page: 25 of 26




21-13797                Opinion of the Court                        25

      Taking the allegations in the complaint as true, we hold that
Williams is not entitled to qualified immunity at this stage.
C.     State-law Claims
        Last, the Parents argue that the district court erred by pur-
portedly declining supplemental jurisdiction over their state-law
claims when diversity-of-citizenship jurisdiction existed. A court
needs to examine whether it has supplemental jurisdiction only
when it lacks original jurisdiction. See City of Chicago v. Int’l Coll.
of Surgeons, 522 U.S. 156, 167 (1997) (“The whole point of supple-
mental jurisdiction is to allow the district courts to exercise pen-
dent jurisdiction over claims as to which original jurisdiction is
lacking.”). Williams correctly conceded at oral argument that the
district court did err in this regard because the Parents sufficiently
pled that original diversity jurisdiction existed over their state-law
claims.
    In the “Jurisdiction and Venue” section of the Second
Amended Complaint, the Parents pled,
       3. Diversity is based upon all plaintiffs being resident
       citizens of the State of Tennessee and the defendant
       being a resident citizen of the State of Alabama with
       the amount in controversy exceeding $75,000.
Later in the complaint, they claimed $200,000 in damages. This is
enough to plead diversity-of-citizenship jurisdiction, and these alle-
gations went uncontested by Williams. See 28 U.S.C. § 1332. The
district court erred by purporting to decline supplemental
USCA11 Case: 21-13797         Date Filed: 08/30/2022      Page: 26 of 26




26                       Opinion of the Court                   21-13797

jurisdiction over the claims when no option to do so existed in the
first place. So we vacate and allow the district court to address Wil-
liams’s potential defenses to the state-law claims in the first in-
stance. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th
Cir. 2001) (remanding so the district court can consider parties’ ar-
guments in the first instance).
                                   IV.
        In sum, we hold that Williams is not entitled to Eleventh
Amendment immunity, that she is not entitled to qualified immun-
ity at this stage of litigation, and that the district court erred by pur-
porting to decline supplemental jurisdiction over the Parents’ state-
law claims.
       VACATED AND REMANDED.